EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner's amendment was given in a telephone interview with Jeff Limόn, (Reg. No. 45,418) on 2 March 2021. The application has been amended as follows:

Please amend claims 1, 16, 20, 22-24, 30-35 as follow:
1.	(Currently Amended) A method of executing computer instructions on at least one computing device in which the at least one computing device includes at least one processor and at least one memory, comprising:
fetching computer instructions from the at least one memory of the at least one computing device for execution on the at least one processor of the at least one computing device; 
executing the fetched computer instructions on the at least one processor of the at least one computing device; and
storing in the at least one memory of the at least one computing device any results of having executed the fetched computer instructions on the at least one processor of the at least one computing device;
wherein the computer instructions to be executed comprise instructions for electronic asset monitoring;
wherein the executing the fetched computer instructions further comprises: 

generating, via an electronic asset monitoring system, one or more signals representative of digital media captured via a camera imager of the electronic asset monitoring system based, at least in part, on [[a]] the determined particular timing sequence 
communicating, via the electronic asset monitoring system and the electronic network, one or more messages comprising the captured digital media to a server for determining a status of the electronic asset, at least in part; and
wherein the storing in the at least one memory of the at least one computing device any results of having executed the fetched computer instructions on the at least one processor of the at least one computing device comprises: storing the digital media in the at least one memory of the at least one computing device, the digital media resulting from the execution of the fetched computer instructions on the at least one processor of the at least one computing device.

16.	(Currently Amended) An apparatus comprising: 
at least one computing device, the at least one computing device including at least one processor and at least one memory; 
the at least one computing device to execute computer instructions on the at least one processor, the computer instructions to be executed having been fetched from the at least one memory for execution on the at least one processor and the at least one computing device to store in the at least one memory of the at least one computing device any results to be generated from the execution on the at least one processor of the to be executed computer instructions;

wherein the instructions to be executed as a result of the execution to:
determine a particular timing sequence for one or more visual status indicators (VSIs) of an electronic asset based, at least in part, on a duration of blinking, flashing, and/or illuminating of the one or more VSIs;
generate, via the electronic asset monitoring system, one or more signals representative of digital media to be captured via a camera imager of the electronic asset monitoring system based, at least in part, on [[a]] the determined particular timing sequence 
initiate communication, via the electronic asset monitoring system and the electronic network, of one or more messages that comprise the captured digital media to a server so as to determine a status of the electronic asset, at least in part.

20.	(Currently Amended) An article comprising: 
a non-transitory computing storage medium having stored thereon instructions executable by at least one computing device, the at least one computing device comprising at least one processor and at least one memory to:
execute computer instructions on the at least one processor, the computer instructions to be executed having been fetched from the at least one memory for execution on the at least one processor and the at least one computing device to store in the at least one memory of the at least one computing device any results to be generated from the execution on the at least one processor of the to be executed computer instructions;

wherein the instructions to be executed as a result of the execution to:
determine a particular timing sequence for one or more visual status indicators (VSIs) of an electronic asset based, at least in part, on a duration of blinking, flashing, and/or illuminating of the one or more VSIs;
generate, via the electronic asset monitoring system, one or more signals representative of digital media to be captured via a camera imager of the electronic asset monitoring system based, at least in part, on [[a]] the determined particular timing sequence 
initiate communication, via the electronic asset monitoring system and the electronic network, of one or more messages that comprise the captured digital media to a server so as to determine a status of the electronic asset, at least in part.

22.	(Currently Amended) A method of executing computer instructions on at least one computing device in which the at least one computing device includes at least one processor and at least one memory, comprising:
fetching computer instructions from the at least one memory of the at least one computing device for execution on the at least one processor of the at least one computing device; 
executing the fetched computer instructions on the at least one processor of the at least one computing device; and
storing in the at least one memory of the at least one computing device any results of having executed the fetched computer instructions on the at least one processor of the at least one computing device;

wherein the executing the fetched computer instructions further comprises: 
determining a particular timing sequence for one or more visual status indicators (VSIs) of an electronic asset based, at least in part, on a duration of blinking, flashing, and/or illuminating of the one or more VSIs;
monitoring, via an electronic asset monitoring system, a pixel stream representing generated signals from a camera imager of the electronic asset monitoring system based, at least in part, on the determined particular timing sequence;
measuring one or more pixel values based, at least in part, on the monitored pixel stream; and
capturing, via the camera imager of the electronic asset monitoring system, digital media based, at least in part, on the one or more pixel values exceeding an intensity threshold; and
wherein the storing in the at least one memory of the at least one computing device any results of having executed the fetched computer instructions on the at least one processor of the at least one computing device comprises: storing the digital media in the at least one memory of the at least one computing device, the digital media resulting from the execution of the fetched computer instructions on the at least one processor of the at least one computing device.

23.	(Currently Amended) The method of claim 22, wherein the intensity threshold comprises the intensity threshold of the one or more VSIs 

24.	(Currently Amended) The method of claim 23, wherein the [[VSI]] intensity threshold is based, at least in part, on a VSI pixel baseline level determined for the one or more pixel values.

30.	(Currently Amended) An apparatus comprising: 
at least one computing device, the at least one computing device including at least one processor and at least one memory; 
the at least one computing device to execute computer instructions on the at least one processor, the computer instructions to be executed having been fetched from the at least one memory for execution on the at least one processor and the at least one computing device to store in the at least one memory of the at least one computing device any results to be generated from the execution on the at least one processor of the to be executed computer instructions;
wherein the computer instructions to be executed to comprise instructions to implement asset monitoring via an electronic asset monitoring system;
wherein the instructions to be executed as a result of the execution to:
determine a particular timing sequence for one or more visual status indicators (VSIs) of an electronic asset based, at least in part, on a duration of blinking, flashing, and/or illuminating of the one or more VSIs;
monitor, via the electronic asset monitoring system, a pixel stream to be representative of signals generated by a camera imager of the electronic asset monitoring system based, at least in part, on the determined particular timing sequence;
measure one or more pixel values based, at least in part, on the monitored pixel stream; and
capture, via the camera imager of the electronic asset monitoring system, digital media based, at least in part, on the one or more pixel values that exceed an intensity threshold.

31.	(Currently Amended) The apparatus of claim 30, wherein the intensity threshold comprises the intensity threshold of the one or more VSIs 

32.	(Currently Amended) The apparatus of claim 31, wherein the [[VSI]] intensity threshold of the one or more VSIs is to be based, at least in part, on a VSI pixel baseline level to be determined for the one or more pixel values.

33.	(Currently Amended) An article comprising: 
a non-transitory computing storage medium having stored thereon instructions executable by at least one computing device, the at least one computing device comprising at least one processor and at least one memory to:
execute computer instructions on the at least one processor, the computer instructions to be executed having been fetched from the at least one memory for execution on the at least one processor and the at least one computing device to store in the at least one memory of the at least one computing device any results to be generated from the execution on the at least one processor of the to be executed computer instructions;
wherein the computer instructions to be executed to comprise instructions to implement asset monitoring via an electronic asset monitoring system;
wherein the instructions to be executed as a result of the execution to:
determine a particular timing sequence for one or more visual status indicators (VSIs) of an electronic asset based, at least in part, on a duration of blinking, flashing, and/or illuminating of the one or more VSIs;
monitor, via the electronic asset monitoring system, a pixel stream to be representative of signals generated from a camera imager of the electronic asset monitoring system based, at least in part, on the determined particular timing sequence;
measure one or more pixel values based, at least in part, on the monitored pixel stream; and


34.	(Currently Amended) The article of claim 33, wherein the intensity threshold comprises the intensity threshold of the one or more VSIs 

35.	(Currently Amended) The article of claim 34, wherein the [[VSI]] intensity threshold of the one or more VSIs is to be based, at least in part, on a VSI pixel baseline level to be determined for the one or more pixel values
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to electronic monitoring systems and, more particularly, to remote electronic monitoring infrastructure, such as implemented, at least in part, via electronic communications, which may include, for example, enhanced machine-type communications (eMTC).

Prior art was found and applied in the previous actions. However, Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claims 1, 16, 20, “determining/determine a particular timing sequence for one or more visual status indicators (VSIs) of an electronic asset based, at least in part, on a duration of blinking, flashing, and/or illuminating of the one or more VSIs;
generating/generate, via an electronic asset monitoring system, one or more signals representative of digital media captured via a camera imager of the electronic asset monitoring system based, at least in part, on the determined a particular timing sequence for the one or more VSIs of the electronic asset accessible over an electronic network.”

In claims 22, 30, 33, “determining a particular timing sequence for one or more visual status indicators (VSIs) of an electronic asset based, at least in part, on a duration of blinking, flashing, and/or illuminating of the one or more VSIs;
monitoring, via an electronic asset monitoring system, a pixel stream representing generated signals from a camera imager of the electronic asset monitoring system based, at least in part, on the determined particular timing sequence.”
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-36 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488